Title: John M. Perry to Thomas Jefferson, 6 July 1819
From: Perry, John M.
To: Jefferson, Thomas


          
            sir
            university of va July 6th 1819
          
          the inclosed order is for the a ballance of due for Brick work done last year includeing the Resst of Mrs Garners house—I should be glad to get a further sum before you go to poplar forest otherwise I shall be left destitue of funds to Carry on the work I have on hand.
          
            Respectfully your obt Servt
            John M Perry
          
        